Exhibit 12.1 Kimco Realty Corporation and Subsidiaries Computationof Ratio of Earnings to Fixed Charges For the nine months ended September 30, 2015 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 227,532,629 Add: Interest on indebtedness (excluding capitalized interest) 178,226,457 Amortization of debt related expenses ) Portion of rents representative of the interest factor 6,053,697 402,402,864 Distributed income from equity investees 149,140,994 Pretax earnings from continuing operations, as adjusted $ 551,543,858 Fixed charges - Interest on indebtedness (including capitalized interest) $ 182,010,913 Amortization of debt related expenses ) Portion of rents representative of the interest factor 6,053,697 Fixed charges $ 175,107,536 Ratio of earnings to fixed charges 3.1
